376 U.S. 222 (1964)
HONEYWOOD ET AL.
v.
ROCKEFELLER, GOVERNOR OF NEW YORK, ET AL.
No. 267.
Supreme Court of United States.
Decided March 2, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK.
Moses M. Falk for appellants.
Louis J. Lefkowitz, Attorney General of New York, Irving Galt, Assistant Solicitor General, Sheldon Raab, Assistant Attorney General, and Irving D. Goodstein for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. Wright v. Rockefeller, ante, p. 52.